Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims 
	This final action is in response to applicant’s amendment of 11 February 2021. Claims 30-32, 38, 43-46 have been canceled.  Claims 26-29, 33-37, 39-42 and 47-57 are pending and have been considered as follows.  
Response to Arguments
Applicant’s argument/amendment with respect to the objection to claim 27 has been fully considered and are persuasive.  The objection to claim 27 has been withdrawn. 
Applicant’s arguments/amendments with respect to the rejection of claims 26-28, 30-35 and 38-41 have been fully considered but they are not persuasive.  Specifically, applicant argues that the claims recite specific technological elements (e.g., a mesh network and IoT devices), and that the configuration of these specific technological elements integrates the claims into practical application.  The examiner has carefully considered applicant’s arguments and respectfully disagrees.  Specifically, the limitation is drawn to an IoT sensor measuring traffic data of vehicular traffic.  The measuring of traffic data using a sensor amounts to mere data gathering, which is a form of insignificant extra-solution activity.  While the examiner agrees that the mesh network and a group of IoT devices including an IoT sensor, the mesh network and IoT devices are operating in their ordinary capacity such that they do not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such 
Applicant’s arguments with respect to the rejection(s) of claim(s) 26-50 under 35 USC 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as outlined below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 26-28, 33-35, 39-41, 52 and 56-57 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. The claim(s) recite(s) determine a traffic event based on the traffic data (or analyze the traffic data).  These limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind.  For example, the claim limitations encompass a person looking at data collected and determining information from the collected data.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the obtained data could determine or identify a traffic event based on analyzing the data, either mentally or using a pen and paper.  The mere nominal recitation (in claim 33 and 39) that the various steps are being executed by a processor or a computing device does not take the limitations out of the mental process grouping.  Thus, the claims recite a mental process.   
This judicial exception is not integrated into a practical application.  The claims recite the additional limitations of measuring/receiving measured traffic data of vehicular traffic and issuing a response based on the traffic event.  The measuring/receiving measured steps recited at a high level of generality (i.e., as a general means of gathering traffic data), and amount to mere data gathering, which is a form of insignificant extra-solution activity.  The issuing a response steps are also recited at a high level of generality (i.e. as a general action or change being taken based on the results of the determining steps) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity.  Still further, the claims recite the additional 
Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
Dependent claims 27-28, 34-35, 40-41, 52 and 56-57 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.  
As such, claims 26-28, 33-35, 39-41, 52 and 56-57 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26-27, 29, 33-34, 36-37, 52 and 56-57 are rejected under 35 U.S.C. 103 as being unpatentable over de Azevedo et al. (US 2018/0053405) in view of Xin (CN 103810865).
(see at least Abstract), comprising: a group of IoT devices forming a mesh network, the group of IoT devices comprising transient IoT devices that are temporary members of the mesh network and permanent IoT devices, the group of IoT devices comprising an IoT sensor to measure traffic data of vehicular traffic including at least one vehicular IoT device of the transient IoT devices, the mesh network having a configuration that is reconfigured based on characteristics of the group of IoT devices and relationships between the transient IoT devices and permanent IoT devices, and at least one of the transient IoT devices or permanent IoT devices controllable based on the configuration of the mesh network (see at least ¶[0031]-[0068], [0082] and [0170]-[0198]), and a traffic analyzer operable for use with the mesh network, the traffic analyzer configured to determine a traffic event based on the traffic data (see at least ¶[0170]-[0198]).  De Azevedo et al. does not explicitly teach an IoT gateway operable for use with the mesh network, the IoT gateway configured to issue a response based on the traffic event.  However, such matter is suggested by Xin (see at least page 2, second to last paragraph starting with “Along with the development of Internet of Things..”; the paragraph at the end of page 3 to the beginning of page 4; page 6 paragraph beginning with “Wherein: Signal control center server obtains….” – paragraph beginning with “and above-mentioned preventing road monitoring system…” and pages 7-9).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Xin wherein an IoT gateway operable for use with the mesh network, the IoT gateway configured to issue a response based on the 
As regards claim 27, de Azevedo et al. teaches wherein the IoT sensor is configured to measure the traffic data of vehicular traffic at an intersection of streets, wherein the traffic event comprises traffic flow, and wherein the response comprises a timing instruction issued to a traffic light at the intersection (see at least ¶[0031]-[0068], [0082] and [0170]-[0198]).  
As regards claim 29, de Azevedo et al. do not explicitly teach a first operational cell comprising the IoT sensor and the IoT gateway, the first operational cell disposed at a first intersection of streets, the IoT sensor to measure traffic data of vehicular traffic at the first intersection; and a second operational cell communicatively coupled to the first operational cell, the second operational cell disposed at a second intersection of streets and comprising a second IoT sensor and a second IoT gateway, the second IoT sensor to measure traffic data of vehicular traffic at the second intersection, wherein the traffic analyzer to determine the traffic event based on the traffic data measured at the first intersection and the second intersection. However, Xin teaches a first operational cell comprising the IoT sensor and the IoT gateway, the first operational cell disposed at a first intersection of streets, the IoT sensor to measure traffic data of vehicular traffic at the first intersection (see at least Figs. 3-4 and pages 6-10, particularly the end of page 9-page 10 where in it is disclosed that two crossings/intersections are all provided with the various equipment (IoT sensors and IoT gateways) work in conjunction to monitor vehicle traffic flow); and a second operational cell communicatively coupled to the first operational cell, the second operational cell disposed at a second intersection of streets and comprising a second IoT sensor and a second IoT gateway, the second IoT sensor to measure traffic data of vehicular traffic at the second intersection (see at least Figs. 3-4 and pages 6-10, particularly the end of page 9-page 10 where in it is disclosed that two crossings/intersections are all provided with the various equipment (IoT sensors and IoT gateways) work in conjunction to monitor vehicle traffic flow), wherein the traffic analyzer to determine the traffic event based on the traffic data measured at the first intersection and the second intersection (see at least pages 9-10).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Xin which teaches a first operational cell comprising the IoT sensor and the IoT gateway, the first operational cell disposed at a first intersection of streets, the IoT sensor to measure traffic data of vehicular traffic at the first intersection; and a second operational cell communicatively coupled to the first operational cell, the second operational cell disposed at a second intersection of streets and comprising a second IoT sensor and a second IoT gateway, the second IoT sensor to measure traffic data of vehicular traffic at the second intersection, wherein the traffic analyzer to determine the traffic event based on the traffic data measured at the first intersection and the second intersection with the system of de Azevedo et al. as both systems are directed to road management based on traffic detection using a communication network and one of 
As regards claims 33-34, please see the rejections above with respect to claims 26-27, respectively, which are commensurate in scope to claims 33-34 with claims 26-27 being drawn to a an Internet of Things system and claims 33-35 being drawn to a corresponding method of traffic management vis an Internet of Things system. 
 	As regards claim 36, de Azevedo et al. do not explicitly teach wherein a first operational cell comprises the IoT sensor and the IoT gateway device, the first operational cell disposed at a first intersection of streets, and the method further comprises providing the traffic data from the first operational cell to a second operational cell disposed at a second intersection of streets.  However, such matter is taught by Xin (see at least Figs. 3-4 and pages 6-10, particularly the end of page 9-page 10 where in it is disclosed that two crossings/intersections are all provided with the various equipment (IoT sensors and IoT gateways) work in conjunction to monitor vehicle traffic flow).  
As regards claim 37, Xin teaches wherein a first operational cell comprises the IoT sensor and the IoT gateway device, the first operational cell disposed at a first intersection of Page 5 of 10Application of Bradut Vrabete, et al. Preliminary Amendment streets, and further comprising receiving at the first operational cell additional traffic data regarding a second intersection of streets from a second operational cell disposed at the second intersection of streets, and wherein analyzing traffic data comprises analyzing the traffic data and the additional traffic data (see at least Figs. 3-4 and pages 6-10, particularly the end of page 9-page 10 where in it is disclosed that two crossings/intersections are all provided with the various equipment (IoT sensors and IoT gateways) work in conjunction to monitor vehicle traffic flow).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Xin which teaches wherein a first operational cell comprises the IoT sensor and the IoT gateway device, the first operational cell disposed at a first intersection of Page 5 of 10Application of Bradut Vrabete, et al. Preliminary Amendment streets, and further comprising receiving at the first operational cell additional traffic data regarding a second intersection of streets from a second operational cell disposed at the second intersection of streets, and wherein analyzing traffic data comprises analyzing the traffic data and the additional traffic data with the system of de Azevedo et al. as both systems are directed to road management based on traffic detection using a communication network and one of ordinary skill in the art would have recognized the established function of an IoT sensor and IoT gateway at different intersections and in communication with each other to determine the traffic event and would have predictably applied it to improve the system of de Azevedo et al.
As regards claim 51, de Azevedo et al. teaches wherein control communications to at least one specific resource in the mesh network occur without identification of a controller IoT device within the mesh network that transmits the control communications, the control communications configured to permit multiple IoT devices within the group of IoT devices to discover and control the at least one specific resource in response to failure of the controller IoT device (see at least ¶[0031]-[0068], [0082] and [0170]-[0198]).  
(see at least pages 6-8).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Xin which teaches stationary IoT devices comprise traffic lights, the IoT gateway comprises at least one of the traffic lights, and the response comprises timing instructions to others of the traffic lights to adjust timing of the others of the traffic lights with the system of de Azevedo et al. as both systems are directed to road management based on traffic detection using a communication network and one of ordinary skill in the art would have recognized the established function of stationary IoT devices comprising traffic lights, the IoT gateway comprising at least one of the traffic lights, and the response comprises timing instructions to others of the traffic lights to adjust timing of the others of the traffic lights and would have predictably applied it to improve the system of de Azevedo et al. 
As regards claim 56, de Azevedo et al. do not specifically teach that the stationary IoT devices comprise traffic lights and the transient IoT devices comprise vehicle-based IoT devices, the IoT gateway comprises at least one of the vehicle-based IoT devices, and the response comprises timing instructions to at least some of the traffic lights to adjust timing of the at least some of the traffic lights.  However, such matter is taught by Xin (see at least pages 6-8).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Xin which that the stationary IoT devices comprise traffic lights and the 
As regards claim 57, de Azevedo et al. teach  wherein at least one of the IoT devices is configured to broadcast a Service Set Identifier (SSID) specific for the traffic event (see at least ¶[0170]-[0182]).

Claims 39, 40, 42, 47, 49 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Xin (CN 103810865) in view of de Azevedo et al. (US 2018/0053405).
As regards claim 39, Xin teaches an IoT gateway device for traffic management (see at least Abstract; page 8 paragraph beginning with “1, high definition Gate System A0…” and paragraph beginning with “2, electronic police system A1,…”). , comprising: a processor (see at least page 8 paragraph beginning with “1, high definition Gate System A0…” and paragraph beginning with “2, electronic police system A1,…”); and memory storing code executable by the processor (see at least page 8 paragraph beginning with “1, high definition Gate System A0…” and paragraph beginning with “2, electronic police system A1,…”) to: receive traffic data of vehicular traffic measured via an IoT sensor (see at least the end of page 2- to the beginning of page 3; and pages 6-10 in particular pages 8-9); analyze the traffic data (see at least the end of page 2- to the beginning of page 3; and pages 6-10 in particular pages 8-9); and issue a response based on the traffic data (see at least pages 6-10).  Xin does not specifically teach that the IoT sensor being one of a group of IoT devices forming a mesh network, the mesh network comprising a group of loT devices comprising transient IoT devices that are temporary members of the mesh network and permanent IoT devices, the temporary group of IoT devices including at least one vehicular IoT device of the transient loT devices, the mesh network having a AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 6configuration that is reconfigured based on characteristics of the temporary group of IoT devices and relationships between the transient IoT devices and permanent IoT devices, at least one of the transient IoT devices or permanent IoT devices controllable based on the configuration of the mesh network; that the analysis is done at at least one of the IoT devices or that the issuing happens by the at least one of the IoT devices.  However, such matter is taught by de Azevedo et al. (see at least ¶[0031]-[0068], [0082] and [0170]-[0198]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of de Azevedo et al. wherein IoT sensor being one of a group of IoT devices forming a mesh network, the mesh network comprising a group of loT devices comprising transient IoT devices that are temporary members of the mesh network and permanent IoT devices, the 
As regards claim 40, Xin teaches wherein analysis of the traffic data comprises assessment of traffic flow, and wherein issuance of a response comprises transmission of a timing instruction to a traffic light (see at least pages 6-10).  
(see at least Abstract and page 8), comprising: a first operational cell disposed at a first intersection of streets, the first operational cell comprising a first traffic light and a first IoT sensor configured to measure traffic data of vehicular traffic at the first intersection (see at least Figs. 3-4 and pages 6-10, particularly the end of page 9-page 10 where in it is disclosed that two crossings/intersections are all provided with the various equipment (IoT sensors and IoT gateways) work in conjunction to monitor vehicle traffic flow); a second operational cell disposed at a second intersection of streets different than the first intersection, the second operational cell communicatively coupled to the first operational cell and comprising a second traffic light and a second IoT sensor configured to measure traffic data of vehicular traffic at the second intersection (see at least Figs. 3-4 and pages 6-10, particularly the end of page 9-page 10 where in it is disclosed that two crossings/intersections are all provided with the various equipment (IoT sensors and IoT gateways) work in conjunction to monitor vehicle traffic flow); and a computing device configured to determine traffic-light timing instructions for the first traffic light and the second traffic light based on a combination of the traffic data measured at the first intersection and the second intersection (see at least pages 6-10).  Xin does not explicitly teach each of the first and second operational cells comprising a group of IoT devices forming a mesh network, the mesh network comprising a group of IoT devices comprising transient IoT devices that are temporary members of the mesh network and permanent IoT devices, the group of IoT devices comprising the first and second IoT sensors, the mesh network having a (see at least ¶[0031]-[0068], [0082] and [0170]-[0198]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of de Azevedo et al. wherein each of the first and second operational cells comprising a group of IoT devices forming a mesh network, the mesh network comprising a group of IoT devices comprising transient IoT devices that are temporary members of the mesh network and permanent IoT devices, the group of IoT devices comprising the first and second IoT sensors, the mesh network having a configuration that is reconfigured based on characteristics of the temporary group of IoT devices and relationships between the transient IoT devices and permanent IoT devices, and at least one of the transient IoT devices or permanent IoT devices controllable based on the configuration of the mesh network with the system of Xin as both systems are directed to road management based on traffic detection using a communication network and one of ordinary skill in the art would have recognized the established function of each of the first and second operational cells comprising a group of IoT devices forming a mesh network, the mesh network comprising a group of IoT devices comprising transient IoT devices that are temporary members of the mesh network and permanent IoT devices, the group of IoT devices comprising the first and second IoT sensors, the mesh network having a configuration that is reconfigured based on characteristics of the temporary group of IoT devices and relationships 
As regards claim 47, Xin teaches wherein: the first operational cell comprises a first plurality of traffic lights at the first intersection and a first plurality of IoT sensors to measure traffic data of vehicular traffic at the first intersection; the second operational cell comprises a second plurality of traffic lights at the second intersection and a second plurality of IoT sensors to measure traffic data of vehicular traffic at the second intersection, and the computing device is further configured to determine traffic-light timing instructions for the first plurality of traffic lights and the second plurality of traffic lights (see at least Figs. 3-4 and pages 6-10, particularly the end of page 9-page 10).  
As regards claim 49, Xin teaches wherein the first intersection of streets and the second intersection of streets comprise a main street, and the first operational cell and the second operational cell cooperate to maintain primary traffic flow along the main street (see at least Figs. 3-4 and pages 9-12).  
As regards claim 50, Xin teaches wherein operating topology of the IoT network is configured to change as a function of the traffic data, comprising to maintain primary traffic flow along a street of the first intersection or the second intersection other than the main street (see at least Figs. 3-4 and pages 9-12).

Claims 28 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over de Azevedo et al. (US 2018/0053405) in view of Xin (CN 103810865) and further in view of Lemelson et al. (US 2002/0008637).
As regards claim 28, de Azevedo et al. as modified by Xin does not explicitly disclose wherein the traffic event comprises a hazardous event, and the response comprises issuing a warning of the traffic event, the warning receivable by a wireless device in a vehicle.  However, such matter is taught by Lemelson et al. (see at least ¶[0058], [0086]-[0088], [0100]-[0101] and Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Lemelson et al. whereby a warning is issued to a driver based on detected incidents with the IoT system of de Azevedo et al. as modified by Xin as all of the systems are directed to a network system used to direct traffic flow in a road system, and alerting motorist of real time relevant traffic information would further aid in relieving congestion and alleviate driver frustration (see Lemelson et al. ¶[0002]-[0003]).
As regards claim 35, de Azevedo et al. as modified by Xin does not explicitly teach wherein the traffic event comprises an accident, and issuing a response comprises issuing a warning of the traffic event to a wireless device in a vehicle.  However, such matter is taught by Lemelson et al. (see at least ¶[0058], [0086]-[0088], [0100]-[0101] and Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Lemelson et al. whereby a warning is issued to a driver based on detected incidents with the IoT system of de Azevedo et al. as modified by Xin as all of the systems are directed to a network system used to direct traffic flow in a road system, and alerting motorist of real time .

Claims 41 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Xin (CN 103810865) in view of de Azevedo et al. (US 2018/0053405) and further in view of Lemelson et al. (US 2002/0008637).

As regards claim 41, Xin as modified by Azevedo et al. does not explicitly teach wherein analysis of the traffic data comprises identification of an event averse to traffic flow, and wherein issuance of a response comprises transmission of a warning of the event to a wireless device in a vehicle.  However, such matter is taught by Lemelson et al. (see at least ¶[0058], [0086]-[0088], [0100]-[0101] and Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Lemelson et al. whereby a warning is issued to a driver based on detected incidents with the IoT system of Xin as modified by de Azevedo et al. as all of the systems are directed to a network system used to direct traffic flow in a road system, and alerting motorist of real time relevant traffic information would further aid in relieving congestion and alleviate driver frustration (see Lemelson et al. ¶[0002]-[0003]). 
As regards claim 48, while Xin teaches that the system may be used in conjunction with electronic police system (see at least page 8), Xin as modified by de Azevedo et al. does not explicitly teach wherein the computing device is further configured to determine the traffic-light timing instructions to clear a route for an (see at least ¶[0029], [0038], [0097]-[0101]).  As such, it would have been obvious to one of ordinary skill in the art before the effective date of the present invention to combine the teachings of Xin as modified by de Azevedo et al. and Lemelson et al. to determine timing instructions to clear a route for an emergency vehicle, as all of the systems are directed to a network system used to direct traffic flow in a road system, and alerting motorist of real time relevant traffic information would further aid in relieving congestion and alleviate driver frustration (see Lemelson et al. ¶[0002]-[0003]) and determining the pattern of lights needed to clear a passage for an emergency vehicle to the event/accident would have been within the scope of the teachings of Xin as modified by Lemelson et al.

Allowable Subject Matter
Claims 53-55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE ANTONUCCI whose telephone number is (313)446-6519.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANNE MARIE. ANTONUCCI
Primary Examiner
Art Unit 3667



/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667